Title: To James Madison from James Maury, 21 July 1804
From: Maury, James
To: Madison, James



Dear Sir,
Liverpool 21 July 1804
Since my letter of 18th feby your draft of £168.15. in favor of Thos Kinkead has been honored. On all future occasions of the sort may I take the liberty to request you will be so good as accompany the draft with a letter of advice; for, without it, there always is a degree of risk in the acceptor, from forgery &C.
I have nearly finished the sales of your tobaccoe & in my next hope to have the pleasure of presenting you the accounts. There was some ship damage, which amounted to an avarege & I have recovered it from the underwriters, but the mode of settling tobo avareges is such that the sufferer is seldom fully recompensed when the loss is only partial. This article continues stationary: and if our supplies be moderate this year, I expect this market will prove as productive as others.
In consequence of what you say in your official letter of 17th june 1802. I did on the 28th feby following state to the Secretary of the Treasury my old claim, which he has never mentioned & as the vessell by which I sent the accounts and Vouchers did arrive, I have rather wondered at his silence. May I request your good offices on the subject. I have written to him this day.
The Talk of invasion is revived of late & the attempt is pretty generally expected, yet stocks advance. With great Esteem & Regard I am yr sincere friend & Servt
James Maury
